Citation Nr: 0403366	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  00-04 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously disallowed claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disability, currently diagnosed as bipolar 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969, May 1970 to May 1976, and January to March 1991, with 
periods of active and inactive duty for training.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the veteran.  In essence, the following sequence 
is required:  There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In March 1999, the RO denied the claim of service connection 
for a schizotypal personality disorder and bipolar disorder 
(hereinafter generally referred to as the "acquired 
psychiatric disability") along with service connection for 
PTSD.  A NOD was received in April 1999.  In May 1999, the 
veteran, in writing, withdrew the claim of service connection 
for PTSD and for a personality disorder.  A SOC regarding the 
claim of service connection for a bipolar disorder was issued 
by the RO in January 2000.  The veteran filed a timely 
substantive appeal in February 2000.  At this time, the 
veteran petitions to reopen the claim of service connection 
for PTSD. 

In October 2002, the RO continued the denial of service 
connection for PTSD.  This issue was addressed by the RO on a 
de novo basis.  A NOD was received in November 2002 and a SOC 
was issued by the RO in February 2003.  A timely substantive 
appeal was received in May 2003.    
 

FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied by 
the RO in March 1999.  The veteran withdrew his appeal to 
this determination in May 1999.

2.  Evidence received since the RO's March 1999 decision is 
not cumulative or redundant and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim of entitlement to service connection for PTSD.

3.  The most probative competent medical evidence at this 
time reveals that the veteran does not have PTSD related to 
the confirmed stressor in service.

4.  An acquired psychiatric disability clearly and 
unmistakably preexisted the veteran's military service. 

5.  While there is no competent medical evidence that 
demonstrates that an acquired psychiatric disability was 
caused by military service, a pre-existing acquired 
psychiatric disability increased in severity beyond natural 
progression during the veteran's military service. 


CONCLUSIONS OF LAW

1.  The March 1999 denial of the claim of entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. §§ 20.204 and 20.1103 (2003).

2.  Evidence added to the record since March 1999 is new and 
material; thus, the claim for service connection for PTSD is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(in effect prior to August 29, 2001).

3.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).

4.  Resolving any doubt in the veteran's favor, aggravation 
of a pre-existing acquired psychiatric disability, currently 
diagnosed as bipolar disorder, by the veteran's military 
service is found, thereby warranting a grant of service 
connection.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306(a) (2003).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  The U.S. Court of Appeals for Veterans 
Claims (Court) in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) indicates that four elements are 
required for proper VCAA notice: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a request by the VA that 
the claimant provide any evidence in the claimant's 
possession that pertains to his claim. 

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  
 
After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes multiple examination reports, 
treatment reports, private medical records, and records from 
the Social Security Administration  (SSA).  Significantly, no 
additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.  Moreover, in an April 2001 letter, 
a June 2003 supplemental statement of the case, a February 
2003 statement of the case, a January 2000 statement of the 
case, a May 1999 conference with the RO, and at the hearing 
held before the Board in May 2003, the veteran was 
effectively furnished notice of the types of evidence 
necessary to substantiate his claims as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran has been notified of the applicable laws and 
regulations that set forth the criteria for entitlement to 
service connection.  The discussions in the rating decisions, 
statements of the case, the supplemental statement of the 
case, and at the hearing held in May 2003 have informed the 
veteran of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law and regulation 
have been substantially met.  Any deficiencies constitute no 
more than harmless error.

In this case, the veteran has been provided more than one 
year to respond to the requests of the VA for information in 
support of his case.  Further, he has either directly or 
indirectly responded to the many requests for information.  
Therefore, further delay in the adjudication of this case is 
not warranted.  

The RO adjudicated the claim of service connection for PTSD 
on a de novo basis.  It did not consider whether new and 
material evidence had been submitted to reopen this claim.  
However, in light of the fact that the Board had decided to 
reopen this claim, no prejudice to the veteran is found.  
This issue will be addressed below.  In any event, 
considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, and in view of the 
Board's favorable disposition of the petition to grant 
service connection for an acquired psychiatric disability, 
the Board finds that all notification and development action 
needed to fairly adjudicate that claim has been accomplished.  

II.  New and Material Evidence to Reopen the Claim of PTSD

As indicated above, in March 1999, the RO denied service 
connection for PTSD and the veteran withdrew his appeal of 
this claim in May 1999.  The present claim was initiated when 
the veteran cited new evidence regarding his PTSD claim 
within his February 2000 substantive appeal (which addressed 
the issue of service connection for bipolar disorder).  In an 
April 2000 statement, the veteran requests that the claim of 
service connection for PTSD be "reopened."  Under pertinent 
law and VA regulations, VA may reopen and review a claim that 
has been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156(a) (2003).  Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations.]

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial case 
law, "new" evidence is that which was not of record at the 
time of the last final disallowance (on any basis) of the 
claim, and is not "merely cumulative" of other evidence 
that was then of record.  This analysis is undertaken by 
comparing newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
final denial pertinent to the claim was the March 1999 RO 
decision.  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

In the present claim, the submitted evidence consists of 
additional medical records, including an April 2000 medical 
report from "T.D.," L.C.S.W., a licensed clinical social 
worker, VA examination reports, and an April 2003 report from 
"R.R.B.," Ed.D., a clinical psychologist.  Several of these 
medical opinions are to the effect that the veteran has PTSD.  

The Board finds that Dr. B.'s April 2003 statement is new in 
the sense that it was not previously before the VA and is not 
duplicative or cumulative of evidence previously considered.  
The Board also finds that this evidence is "material" for 
purposes of reopening.  The record now includes medical 
evidence that indicates PTSD.  This evidence is so 
significant that it must be considered to fairly decide the 
merits of the claim.

As new and material evidence has been submitted, the criteria 
for reopening the claim for service connection for PTSD are 
met.


III. Service Connection for PTSD

The second step for the Board in this case is to assess the 
new and material evidence in the context of the other 
evidence of record and make new factual determinations.  See 
Masors v. Derwinski, 2 Vet. App. 181, 185 (1992) (quoting 
Godwin v. Derwinski, 1 Vet. App. 419, 425 (1991), and 
Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding 
of "new and material" evidence does not mean that the case 
will be allowed, just that the case will be reopened and new 
evidence considered in the context of all other evidence for 
a new determination of the issues.  Smith v. Derwinski, 
1 Vet. App. 178, 179-80 (1991).  The Board has considered 
whether the veteran would be prejudiced by adjudicating this 
claim on a de novo basis at this time.  This issue was 
addressed by the Court in Sutton v. Brown, 9 Vet. App. 553 
(1996).  In Sutton, the Court stated, in pertinent part:

Although the appellant may have argued 
the merits of his claim before the Board, 
reviewed the [independent medical 
opinion], submitted additional evidence 
in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard [v. 
Brown, 4 Vet. App. 384 (1993)],  to ask 
the appellant if he objected to Board 
adjudication in the first instance.  
[citations omitted].  Alternatively, 
failing to make that inquiry of the 
appellant, the [Board] decision should, 
under Bernard, have explained, as part of 
its statement of reasons or bases, why 
there was no prejudice to the appellant 
from its adjudication of the claim on the 
merits without first remanding the matter 
to the RO. 

Sutton, 9 Vet. App. at 565.

Under Bernard, the Board must determine if the appellant has 
been given both adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and whether, if such notice has not been provided, 
the appellant has been prejudiced thereby.  Bernard, 4 Vet. 
App. at 393.  

In this case, as the RO adjudicated this case without 
consideration of whether new and material evidence has been 
submitted, and the veteran has been provided with pertinent 
laws and regulations regarding the issue before the Board at 
this time, the Board finds that the veteran will not be 
prejudiced by the adjudication of his claim at this time.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  
The VA regulation was changed in June 1999 to conform to the 
Court's determination in Cohen v. Brown, 10 Vet. App. 128 
(1997).  

The record before the Board demonstrates that PTSD has been 
diagnosed.  Notwithstanding, as stated by the Court, "[j]ust 
because a physician or other health professional accepted the 
appellant's description of his active service experiences as 
credible and diagnosed the appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for post-traumatic stress disorder."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

The starting point for analyzing a claim of service 
connection for PTSD is a determination whether there is 
evidence of one or more "stressors."  The question of a 
"stressor" also bears upon credibility determinations, as 
certain veterans who "engaged in combat with the enemy" 
gain evidentiary presumptions.   38 C.F.R. § 3.304(d).  Under 
the controlling regulation, there must be credible supporting 
evidence that the claimed service stressor actually occurred.  
38 C.F.R. § 3.304(f).  The existence of an event alleged as a 
"stressor" that results in PTSD, though not the adequacy of 
the alleged event to cause PTSD, is an adjudicative, not a 
medical determination.  Zarycki v. Brown, 6 Vet. App. 91, 97-
98 (1993).

Under the framework established in Zarycki, the Board must 
make an explicit determination as to whether the veteran 
engaged in combat with the enemy.  In this case, the veteran 
has conceded that he did not engage in combat with the enemy.  

The Board has determined that the veteran did not engage in 
combat with the enemy as defined within 38 U.S.C.A. 
§ 1154(b).  As a result, as a matter of law, a medical 
provider cannot provide supporting evidence that the claimed 
in-service event actually occurred based on a post-service 
medical examination.  Moreau v. Brown, 9 Vet. App. 389, 395-6 
(1996).  In addition, the veteran's own testimony will not be 
sufficient.  Id.  Other credible supporting evidence from any 
source must be provided.  

At the hearing held before the Board in May 2003, and the 
April 2003 medical report of Dr. B., the veteran has cited 
only two stressors in service.  They include the following:

(1) Witnessing the wreckage of a 
helicopter accident.

(2) The veteran's alleged assault during 
boot camp.

Upon analyzing the evidence, the Board finds that the veteran 
has failed to supply credible evidence of his alleged assault 
in boot camp.  The special provisions of VA Adjudication 
Procedure Manual M21-1 (M21-1), Part III, regarding personal 
assault have been considered in reaching this determination. 
M21-1 notes that: "Personal assault is an event of human 
design that threatens or inflicts harm.  Examples of this are 
rape, physical assault, domestic battering, robbery, mugging, 
and stalking." M21-1, Part III, 5.14c.  M21-1 identifies 
alternative sources for developing evidence of personal 
assault, including private medical records, civilian police 
reports, reports from crisis intervention centers, 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy, and 
personal diaries or journals.  M21-1, Part III, 5.14c(4)(a).  
See also Patton v. West, 12 Vet. App. 272 (1999).  When there 
is no indication in the military record that a personal 
assault occurred, alternative evidence, such as behavior 
changes that occurred at the time of the incident, might 
still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include: visits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment; 
sudden requests that the veteran's military occupational 
series or duty assignment be changed without other 
justification; lay statements indicating increased use or 
abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use of prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
undereating; pregnancy tests around the time of the incident 
(clearly not at issue in the veteran's case); increased 
interest in tests for HIV or sexually transmitted diseases; 
unexplained economic or social behavior changes; treatment 
for physical injuries around the time of the claimed trauma 
but not reported as a result of the trauma; breakup of a 
primary relationship.  M21-1, Part III, 5.14c(7)(a)-(o).

After extensive and careful review of the evidence of record, 
the Board concludes that there is no credible documented 
evidence to indicate that the veteran experienced any of the 
identified behavior changes, or any other unusual behaviors 
during his active military service.  At the hearing, the 
veteran essentially conceded that there is no way to confirm 
the second stressor.  The Board agrees with this assessment.   

The Board finds the veteran's first stressor in service to be 
credible.  The veteran's MOS during service of "photo lab 
specialist" indicates that he may have been asked to take 
pictures of a helicopter accident, as he has indicated.  
Other evidence obtained by the RO also supports this finding.  
In any event, as stated by the Court, corroboration of every 
detail of a claimed stressor, including the appellant's 
personal participation, is not required; rather, a veteran 
only needs to offer independent evidence of a stressful event 
that is sufficient to imply his or her personal exposure.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002) (quoting 
Suozzi v. Brown, 10 Vet. App. 307 (1997)).  In this case, the 
Board finds the veteran's MOS provides such independent 
evidence.

The Board must now make a determination of whether the 
alleged stressor has caused PTSD.  With regard to the 
veteran's own allegations that the stressor has caused PTSD, 
the Board must find that the veteran is not competent to make 
such a medical determination.  As stated by the Court, where 
the determinative issue involves medical causation or medical 
diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran 
is not competent to provide a medical opinion diagnosing 
himself with PTSD.  See Hyder v. Derwinski, 1 Vet. App. 221, 
225 (1991), and Contreras v. Brown, 5 Vet. App. 492 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is a province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical professional over the other when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The Board has evaluated the medical evidence in detail.  The 
medical evidence includes diagnoses of PTSD from Dr. B. (a 
clinical psychologist) in April 2003 and from Dr. D. (a 
licensed clinical social worker) in April 2000.  Based on a 
review of these medical opinions, and others, the Board must 
find that the medical determination that the veteran suffers 
from PTSD due to, or as a result of, service is entitled to 
very limited probative weight.  The medical opinions in 
question fail to provide a compelling rationale for the 
conclusion that the veteran suffers from PTSD.  Quite 
fundamentally, the medical opinions do not cite a sound basis 
for the conclusion that the veteran suffers from PTSD due to 
service.  While the reports are detailed, they provide, at 
best, a generalized diagnosis based on the veteran's 
recollection of events.  It is the finding of the Board that 
they fail to adequately indicate specifically how the 
diagnostic criteria are met with respect to establishing the 
presence of PTSD based upon events in service.  None of these 
examiners clearly details how the diagnostic criteria for 
PTSD due to events in service have been satisfied and it 
appears that none have reviewed the veteran's service 
records.  Accordingly, the Board gives these medical opinions 
very limited probative weight. 

It is important to note that the Court has rejected the 
"treating physician rule" that gives the opinions of 
treating physicians greater weight in evaluating claims made 
by veterans.  Guerrieri, 4 Vet. App. at 473.  As stated by 
the Court, "[w]hile it is true that the [Board] is not free 
to ignore the opinion of a treating physician, the [Board] is 
certainly free to discount the credibility of that 
physician's statements."  Sanden v. Derwinski, 2 Vet. App. 
97, 101 (1992).  The medical findings of Dr. B. regarding the 
veteran's alleged traumatic experiences in service are in 
direct conflict with the veteran's own statements to the VA 
within an April 1994 medical report, in which he denies "any 
traumatic experiences in Vietnam or in his military service 
in general."  The April 1994 medical report provides 
negative evidence against this claim.   

The Board must find that the medical opinion of June 2002 is 
entitled to great probative weight.  This opinion provides a 
compelling rationale for the conclusion that the veteran does 
not suffer from PTSD.  The physician provides numerous bases 
for his conclusion.  It is important to note that service 
connection for PTSD requires medical evidence establishing a 
diagnosis of PTSD as well as a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  In this case, the VA physician of June 
2002 provides a compelling rationale as to why there is no 
link between the alleged symptomatology and the claimed 
inservice stressor.  The physician has also provided a 
compelling rationale for his conclusion.  The Board must find 
that this opinion is entitled to great probative weight.  

The Board also finds that the service medical records in this 
case are also entitled to great probative weight.  The 
service medical records make no reference to PTSD or PTSD-
related symptoms. 

The Board also finds that the immediate post-service medical 
evidence, including the November 1991 medical report of Dr. 
B., in which PTSD is not indicated, is likewise entitled to 
great probative weight.  This treatment was held prior to the 
veteran's claim of service connection for PTSD and, 
significantly, makes no reference to the veteran's active 
service or to PTSD.

The Board has taken into consideration the Court's 
determination in Cohen, supra. In Cohen, the Court found that 
the Board had conceded that a "stressor" existed and, more 
importantly, had not expressly found that this stressor did 
not cause PTSD.  In this case, the Board must concede that 
one stressor did, in all likelihood, occur during the 
veteran's active service.  However, the Board has found that 
a highly probative medical opinion has rejected the adequacy 
of this event as a "stressor" sufficient to produce PTSD.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  Although the veteran is 
entitled to the benefit of the doubt when the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of his claim are in approximate balance, the benefit 
of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 58 (1990).  As stated by the 
Court, where the "preponderance of the evidence" is against 
the claim, the appellant loses and the benefit of the doubt 
rule has no application.  Id. at 56.  "A properly supported 
and reasoned conclusion that a fair preponderance of the 
evidence is against the claim necessarily precludes the 
possibility of the evidence also being in approximate 
balance."  Id. at 58.  In this case, for the reasons cited 
above, the preponderance of the evidence is against the 
claim.  If, in the future, the veteran develops PTSD due to a 
stressor in service he may resubmit this claim. 

III.  Entitlement to Service Connection for an Acquired 
Psychiatric Disability

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  Further, a psychosis will be presumed 
to have been incurred during service if it is manifested to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309(a).  As stated by the Court, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service."  Watson v. Brown, 309, 314 (1993).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. 3.306(a) (2003).

Service connection, however, may not be granted for a 
personality disorder.  38 C.F.R. §§ 3.303(c), 4.9.  See Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.  Service connection may also not be granted for 
alcoholism.  38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(a).  
Both of these difficulties are noted within the veteran's 
medical history. 

A veteran will be presumed to be in sound condition except 
for defects noted when examined and accepted for service.  
Clear and unmistakable evidence that the disability 
manifested in service preexisted service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137.  In this case, in 
the June 1969 enlistment evaluation, there is no indication 
that the veteran suffered from a psychiatric disability.  
Accordingly, the Board finds that the veteran is entitled to 
the presumption of soundness.  However, in view of the 
veteran's own testimony and medical evidence obtained after 
service, much of this evidence provided by the veteran 
himself, the Board finds clear and unmistakable evidence that 
a psychiatric disorder preexisted the veteran's active 
service, thereby rebutting the presumption of soundness.  At 
a hearing held at the RO in April 2000, the veteran indicated 
mental health treatment from third to seventh or eighth grade 
(Transcript at page 11).  The veteran's school records, 
submitted by the veteran himself, clearly indicate treatment 
at a mental health center prior to service.  

The Board finds that the veteran's pre-existing psychiatric 
disability was aggravated by his service.  This is indicated 
within the veteran's service medical records, which 
sporadically reveal treatment for disorders that are not 
clearly indicated to be associated with a physical disorder.  
For example, in February 1969, the veteran was treated for 
"anxiety," among other complaints.  The veteran's suicide 
attempt in 1983, the June 1992 hospitalization, and the 
February 1993 SSA determination  clearly indicate a worsening 
of the condition.  The medical opinion of "V.A.T.," M.D., 
dated April 2000, while not diagnosing PTSD, does indicate a 
psychiatric illness that appears to have been aggravated by 
service.  This also appears to be indicated within the June 
1999 medical report of "J.V.T.," M.D.  This finding is also 
supported by the November 1991 and January 1993 medical 
reports of Dr. B.  Further, the Board has the VA medical 
report signed in September 2002, which appears to indicate a 
"exacerbation" of the pre-existing bipolar disorder.  It is 
also clear that the medical reports of Dr. B. (a clinical 
psychologist) in April 2003 and from Dr. D. (a licensed 
clinical social worker) in April 2000 would support the 
general conclusion that some form of psychiatric disorder is 
attributable to the veteran's service. 

While not all evidence supports the conclusion that the 
veteran's preexisting psychiatric disorder was aggravated by 
his service, the record is fairly balanced for and against 
the claim as to whether the psychiatric disability was 
aggravated by service.  In such cases, the veteran is 
entitled to the benefit of the doubt under 38 U.S.C.A. 
§ 5107.  Accordingly, the benefit is granted.  How much the 
pre-existing psychiatric disability has been aggravated by 
service and to what degree the veteran's problems are 
associated with a personality disorder or some other 
difficulty are not at issue before the Board at this time.  
Such matters must be addressed by the RO in the first 
instance.     


ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for PTSD.  To this 
extent, this appeal is granted.

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for an acquired psychiatric 
disability, currently diagnosed as bipolar disorder, based on 
aggravation is granted.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



